F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                     October 5, 2006
                          FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                       Clerk of Court

    JIM TATUM ,

              Plaintiff-Appellant,

    v.                                                 No. 05-1549
                                              (D.C. No. 05-cv-669-PSF-PAC)
    H A RO LD D . (H A L) SIM PSO N;                    (D . Colo.)
    STEVEN J. W ITTE; HENRY
    DA NIEL (DA NN Y) M AR QU EZ;
    JOH N SUTHERS; TAN YA T. LIGH T;
    JOH N J. CY RA N; PAUL L.
    BENINGTON; DENNIS M AES; and
    D A N CO RSEN TIN O ,

              Defendants-Appellees.



                           OR D ER AND JUDGM ENT *


Before H E N RY, A ND ER SO N, and M cCO NNELL, Circuit Judges.




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Plaintiff-appellant Jim Tatum appeals the order of the district court

granting summary judgment to defendant Pueblo Colorado County Sheriff Dan

Corsentino and dismissing the action as to the remaining defendants for lack of

jurisdiction. W e affirm in part and reverse and remand in part.

      Plaintiff suffered an adverse judgment in a Colorado water court and was

briefly jailed by that court for contempt. W hile the water case was pending

before the Colorado Supreme Court, plaintiff filed this action in federal district

court pursuant to 42 U.S.C. § 1983. He alleged various civil rights violations as

a result of the water litigation and separately alleged that defendant Corsentino

denied him medical treatment while he was in custody.

      The district court granted summary judgment to Sheriff Corsentino, finding

that plaintiff had failed to demonstrate any personal participation on the part of

the Sheriff or even any knowledge on the Sheriff’s part of plaintiff’s medical

needs. The court further held that, because plaintiff offered no evidence of any

affirmative link between the constitutional deprivation and either the Sheriff’s

personal participation or his failure to supervise, there could be no personal

liability under the doctrine of respondeat superior. Plaintiff’s failure to advance

any evidence of an unconstitutional county policy or custom regarding the

medical needs of county detainees doomed his claim against Sheriff Corsentino in

his official capacity. We review a grant of summary judgment de novo, Simms v.

Okla. ex rel. Dep’t of Mental Health & Substance Abuse Servs., 165 F.3d 1321,

                                         -2-
1326 (10th Cir. 1999), and affirm for substantially the reasons stated by the

district court.

       To the extent plaintiff challenges the district court’s decision to stay

discovery pending a ruling on the cross-motions for summary judgment, we find

no abuse of discretion in that action. See GWN Petroleum Corp. v. OK-Tex Oil &

Gas, Inc., 998 F.2d 853, 858 (10th Cir. 1993).

       W e now turn to the district court’s conclusion that it lacked subject-matter

jurisdiction over the claims against the remaining defendants because of the

operation of the Rooker-Feldman doctrine, a determination we review de novo.

U.S. West, Inc. v. Tristani, 182 F.3d 1202, 1206 (10th Cir. 1999).

       Prior to the Supreme Court’s decision in Exxon M obil Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280 (2005), federal courts applied the Rooker-Feldman

bar to all state court decisions, final or otherw ise. Guttman v. Khalsa, 446 F.3d

1027, 1031 (10th Cir. 2006). Exxon M obil, however, clarified that

Rooker-Feldman applies only to suits in federal court “filed after state

proceedings are final.” Guttman, 446 F.3d at 1032. In this case, plaintiff’s state

water court case was pending in the Colorado Supreme Court when he filed his

federal complaint. Thus, his state court case was not final, and Rooker-Feldman

does not bar jurisdiction in the federal district court. See id. (holding that

Rooker-Feldman did not bar federal jurisdiction over a case where a petition for

certiorari was pending before the New M exico Supreme Court). Due to the

                                          -3-
factual nature of the claims and defenses raised, this case must be remanded to

the district court for consideration of the issues in the first instance.

      The state defendant-appellees’ unopposed motion for leave to file

a surreply is G RANTED. The judgment of the district court is A FFIRM ED in

part, REVERSED in part, and REM ANDED for further proceedings in accordance

with this order and judgment.


                                                       Entered for the Court



                                                       M ichael W . M cConnell
                                                       Circuit Judge




                                           -4-